DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 06/30/2021 has been entered.

Response to Arguments
Applicant’s arguments, filed 06/30/2021, with respect to the previous 35 USC §103 rejections, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites “a substituted or unsubstituted cycloalkyl radical, having a total of from 3 to 30 carbon atoms, preferably cyclopentyl or cyclohexyl.” A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c)(I).
In the present instance, claim 5 recites the broad recitation “a substituted or unsubstituted cycloalkyl radical, having a total of from 3 to 30 carbon atoms,” and the claim also recites “preferably cyclopentyl or cyclohexyl” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Double Patenting
Claims 1-15 and 17-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. US-9487548-B2 in view of Thompson, US-20060024522-A1, and Wu, et al., US-20120228583-A1.
Although the claims at issue are not identical, they are not patentably distinct from each other for the reasons set forth in the rejection of claim 1, below.

Claims 1-15 and 17-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. US-9673408-B2 in view of Thompson, US-20060024522-A1, and Wu, et al., US-20120228583-A1.
Although the claims at issue are not identical, they are not patentably distinct from each other for the reasons set forth in the rejection of claim 1, below.

Claims 1-15 and 17-18 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. US-9862739-B2 in view of Thompson, US-20060024522-A1, and Wu, et al., US-20120228583-A1.
Although the claims at issue are not identical, they are not patentably distinct from each other for the reasons set forth in the rejection of claim 1, below.

Claims 1-15 and 17-18 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. US 10,090,476B2 in view of Thompson, US-20060024522-A1, and Wu, et al., US-20120228583-A1. 
.

Claims 1-15 and 17-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. US-10118939-B2 in view of Thompson, US-20060024522-A1, and Wu, et al., US-20120228583-A1.
Although the claims at issue are not identical, they are not patentably distinct from each other for the reasons set forth in the rejection of claim 1, below.

Claims 1-15 and 17-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. US-10290817-B2 in view of Thompson, US-20060024522-A1, and Wu, et al., US-20120228583-A1.
Although the claims at issue are not identical, they are not patentably distinct from each other for the reasons set forth in the rejection of claim 1, below.

Claims 1-15 and 17-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. US-10347851-B2 in view of Thompson, US-20060024522-A1, and Wu, et al., US-20120228583-A1.
Although the claims at issue are not identical, they are not patentably distinct from each other for the reasons set forth in the rejection of claim 1, below.

Claims 1-15 and 17-18 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. US-10370396-B2 in view of Thompson, US-20060024522-A1, and Wu, et al., US-20120228583-A1.
Although the claims at issue are not identical, they are not patentably distinct from each other for the reasons set forth in the rejection of claim 1, below.

Claims 1-15 and 17-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of copending Application No. 15/578,763 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed compounds/devices are obvious over compound BE-19.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 16 is, in each double patent rejection above, obvious further in view of Murer, et al., WO-2011073149-A1 (see Molt, et al., US-20130032766-A1 for mapping), for the reasons set forth in the rejection of claim 16, below.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Thompson, US-20060024522-A1, in view of Wu, et al., US-20120228583-A1.

Claim 1. Thompson teaches an organic electronic device comprising at least one metal-carbene complex, wherein the metal is Ir, comprising three bidentate ligands of formula (I) or (I’) (phosphorescent material having core chemical structure of A2B1, wherein M is Ir, m=3, n=0, and compound is 12-46 or 12-64 from Table 12. Phosphorescent material is used as dopant in light-emitting layer, see ¶¶83-84. See Fig. 1 and ¶¶64-81):

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Ir(12-46)3

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Ir(12-64)3

Thompson’s compound is not one of the claimed compounds, as 1) it has R1=methyl, which is now excluded by amendment along with the other specific alkyl groups exemplified by Thompson, and 2) it has a benzimidazole moiety in the ligand, instead of the claimed diazabenzimidazole ligand.
Regarding 1), Thompson teaches that, in general, for the exemplified compounds, the compounds may include additional substituents to achieve a particular device characteristics, such as emission color, stability, HOMO and/or LUMO energy levels, and/or electron and/or hole trapping properties of the material; in addition the methyl groups may be replaced with other alkyl groups or aryl groups (see ¶316). From see ¶146), Thompson suggests that alkyl groups may be linear or branched alkyl in general, and that the use of alkyl groups contemplates alkyl groups optionally substituted with one or more substituents selected from halo, CN, CO2R, C(O)R, NR2, cyclic-amino, NO2, and OR (see ¶121).
Therefore, at the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to replace Thompson’s methyl group with a linear or branched alkyl group, optionally substituted with one or more substituents selected from halo, CN, CO2R, C(O)R, NR2, cyclic-amino, NO2, and OR, in order to achieve a particular device characteristics, such as emission color, stability, HOMO and/or LUMO energy levels, and/or electron and/or hole trapping properties of the material, and/or as these would have been considered homologs and substituted homologs of methyl, and one of ordinary skill in the art would have made the claimed compounds in the expectation that compounds having similar structure would have had similar properties. See MPEP §2144.09.

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

Ir(12-46)3’

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

Ir(12-64)3’

Regarding 2), Wu teaches carbene-metal complex phosphorescent emitters for OLEDs, including diazabenzimidazole-containing emitters (see Formulae II-IV @ ¶20). Wu teaches that the compounds comprising a nitrogen-containing heterocyclic ring see ¶54). Specifically, the diazabenzimidazole compounds emit in the desired visible region, instead of the LTV region (see ¶55, and Table 1).
Therefore, at the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to change Thompson’s benzimidazole ring to a diazabenzimidazole ring in order to provide high PL efficiency, short radiative lifetime, and/or Gaussian emission, and give compounds that emit in the desired visible region.
This suggests the following compounds, which are metal-carbene complexes wherein the metal is Ir, having three bidentate ligands of formula (I) and (I’):

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

Ir(12-46)3’’

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

Modified Ir(12-64)3’’

Wherein R1 is a linear or branched alkyl radical having 1 to 20 carbon atoms, which is linked to the diazabenzimidazole carbene unit via a sp3 hybridized carbon atom, optionally substituted with halo, CN, CO2R, C(O)R, NR2, cyclic-amino, NO2, and OR (all of which fall within the scope of groups having donor or acceptor action, as well as in),
A1 to A4 and A1’ to A4’ are CR2 to CR5 and CR2’ to CR5’
R2 to R5 and R2’ to R5’ are each hydrogen,
~ is the bonding site to the metal,
And provided that R1 does not represented methyl, ethyl, isopropyl, tert-butyl, or 2,2-dimethylpropyl groups (while the examiner maintains that these are obvious, the teaching of an alkyl group in general suggests alkyl groups beyond those specifically exemplified).
Modified Thompson does not explicitly teach the metal-carbene complex emits light in the blue region of the visible electromagnetic spectrum; however, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. See MPEP §2112.01. Hence, the proposed compounds are presumed to emit light in the blue region of the visible electromagnetic spectrum.
 
Claim 2. Modified Thompson teaches or suggests the organic electronic device according to claim 1, wherein the organic optoelectronic device is an organic light-emitting diode (OLED), organic photovoltaic cell (POV), and organic field-effect transistors (OFET) (see ¶50; materials may be used in these devices in general).

Claim 3. Modified Thompson teaches or suggests the organic electronic device according to claim 1, wherein the emitter material comprises a metal-carbene complex comprising one, two, or three bidentate ligands of formula (I) or (I’) is employed as emitter material in OLED (emissive layer includes host in combination with metal-carbene complex; see ¶68).

Claim 4. Modified Thompson teaches or suggests the organic electronic device according to claim 3, wherein the OLED comprises:
An anode (anode 115
A cathode (cathode 160),
A light-emitting layer between the anode and the cathode (light-emitting layer 135),
Wherein the metal-carbene complex comprising one, two, or three bidentate ligands of formula (I) or (‘) is present in the light-emitting layer of the OLED (emissive layer includes host in combination with metal-carbene complex; see ¶68).

Claim 5. Modified Thompson teaches or suggests the organic electronic device according to claim 1, but not explicitly wherein the radical R1 in the ligands of formulae (I) and (I’) has the claimed meaning.
However, the claimed group is simply the representation of alkyl groups in general, and additionally, is a homolog of exemplified alkyl groups, including isopropyl, t-butyl, etc. (see ¶121, ¶316). Thus, one of ordinary skill in the art would have selected alkyl groups according to claimed R1, in order to achieve a particular device characteristics, such as emission color, stability, HOMO and/or LUMO energy levels, and/or electron and/or hole trapping properties of the material, and/or as these would have been considered homologs and substituted homologs of methyl, and one of ordinary skill in the art would have made the claimed compounds in the expectation that compounds having similar structure would have had similar properties. See MPEP §2144.09.
R6 is hydrogen, a linear or branched alkyl radical having a total of 1 to 10 carbon atoms, or a linear or branched alkyl radical having a total of 1 to 10 see ¶121 re: halo substitution),
R7 and R8 are each hydrogen, a linear or branched alkyl radical having a total of 1 to 10 carbon atoms, or a linear or branched alkyl radical having a total of 1 to 10 carbon atoms bearing at least one fluoro radical (see ¶121 re: halo substitution),
m is 1 to 5,
And ~ is the bonding site to the ligand of formula (I) or (I’).

Claim 6. Modified Thompson teaches or suggests the organic electronic device according to claim 1, wherein the groups A1 to A4 and A1’ to A4’ have the following meanings:
A1 to A4 and A1’ to A4’ are CR2 to CR5 and CR2’ to CR5’, respectively,
And R2 to R5 and R2’ to R5’ are each hydrogen.

Claim 7. Modified Thompson teaches or suggests the organic electronic device according to claim 1, wherein the metal-carbene complex has one of the following formulae (II) or (II’), wherein:
Wherein R1 linear or branched alkyl radical having 1 to 20 carbon atoms, which is linked to the diazabenzimidazole carbene unit via a sp3 hybridized carbon atom, optionally substituted with halo, CN, CO2R, C(O)R, NR2, cyclic-amino, NO2, and OR,
A1 to A4 and A1’ to A4’ are CR2 to CR5 and CR2’ to CR5’
R2 to R5 and R2’ to R5’ are each hydrogen,
M is Ir;
n is 3,
0 is 0,
And the sum of n+o in Formulae (II) and (II’) is 3.

Claim 8. Modified Thompson teaches or suggests the organic electronic device according to claim 1, but not wherein the metal-carbene complex has one of the following formulae (II) or (II’), as the formulae of claim 23 require M is Pt.
However, Thompson notes that Iridium could be replaced with another metal, most preferably platinum in order to adjust the emission color of the device (see ¶316; and one of ordinary skill in the art would understand that Pt is typically present in the +2 oxidation state and square planar).
Thus, at the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to replace modified Thompsons iridium with platinum, in order to adjust the emission color of the device.
This suggests the following compounds, which are represented by Formula (II) or (II’):

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale

Pt(12-46)2’’

    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale

Pt(12-64)2’’

Wherein R1 is a linear or branched alkyl radical having 1 to 20 carbon atoms, which is linked to the diazabenzimidazole carbene unit via a sp3 hybridized carbon atom, optionally substituted with halo, CN, CO2R, C(O)R, NR2, cyclic-amino, NO2, and OR,
A1 to A4 and A1’ to A4’ are CR2 to CR5 and CR2’ to CR5’, respectively,
R2 to R5 and R2’ to R5’ are each hydrogen,
M is Pt,
n is 2,
O is 0,
Wherein the sum of n+o in formulae (II) and (II’) is 2.

Claim 9. Modified Thompson teaches or suggests the organic electronic device according to claim 7, wherein n is 3.

Claim 10. Modified Thompson teaches or suggests the organic electronic device according to claim 7, but not explicitly wherein metal-carbene complex comprises a monanionic bidentate ligand L having the claimed meaning. However, according to the see ¶316).
Therefore, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to replace one of Thompson’s ligands with an acetylacetonate ligand in order to modify the specific device properties, such as device color or stability.
In this case, acetylacetonate is a ligand of claimed formula (A), wherein R51 is a linear alkyl radical having 1 carbon atom, and R52 is hydrogen.
Ligands having claimed formula (B) are likely obvious over Thompson’s general teaching of “another carbene ligand” as the ancillary ligand.

Claim 11. Modified Thompson teaches or suggests the organic electronic device according to claim 1, wherein the metal-carbene complex is employed in combination with at least one host material (emissive layer includes host in combination with metal-carbene complex; see ¶68).

Claim 12. Modified Thompson teaches or suggests a light-emitting layer comprising at least one metal-carbene complex as defined in claim 1 as an emitter material (emissive layer includes host in combination with metal-carbene complex; see ¶68).

Thomposon teaches OLED wherein emissive layer includes host in combination with metal-carbene complex; see ¶68).

Claim 14. Modified Thompson teaches or suggests an apparatus (see ¶81) selected from the group consisting of billboards (which falls within the scope of “stationary visual display units”); cell phones (which falls within the claimed scope of “mobile visual display units”); illumination units, comprising the organic electronic device according to claim 1 (per modification in claim 1, above).

Claim 15. Modified Thompson teaches or suggests a metal-carbene complex, wherein the metal is Ir, comprising three bidentate ligands of formula (I) or (I’) for the same reasons as set forth in the rejection of claim 1, above.

Claim 17. Modified Thompson teaches or suggests the metal carbene complex according to claim 15, but not explicitly wherein the radical R1 in the ligands of formulae (I) and (I’) are as claimed.
However, the claimed groups 3-42, 76-77, and 103-104 are simply homologs of exemplified alkyl groups, including isopropyl, t-butyl, etc. or the partially-fluorinated counterparts of exemplified alkyl groups (ethyl, propyl), which are, in general, suggested by Thompson (see ¶121, ¶316). Thus, one of ordinary skill in the art would have selected alkyl groups according to claimed R1, in order to achieve a particular device characteristics, such as emission color, stability, HOMO and/or LUMO energy 

Claim 18. Modified Thompson teaches or suggests the metal carbene complex according to claim 15, but not explicitly wherein the radical R1 in the ligands of formulae (I) and (I’) are as claimed.
However, the claimed groups 76-77 are simply the partially-fluorinated counterparts of exemplified alkyl groups (ethyl, propyl), which are, in general, suggested by Thompson (see ¶121, ¶316). Thus, one of ordinary skill in the art would have selected alkyl groups according to claimed R1, in order to achieve a particular device characteristics, such as emission color, stability, HOMO and/or LUMO energy levels, and/or electron and/or hole trapping properties of the material, and/or as these would have been considered homologs and substituted homologs of methyl, and one of ordinary skill in the art would have made the claimed compounds in the expectation that compounds having similar structure would have had similar properties. See MPEP §2144.09.


Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Thompson, US-20060024522-A1, in view of Wu, et al., US-20120228583-A1, as applied to claim , above, and further in view of Murer, et al., WO-2011073149-A1 (see Molt, et al., US-20130032766-A1 for mapping).

Claim 16. Modified Thompson teaches or suggests a process for preparing the metal-carbene complex according to claim 15, but not using the claimed process.
Murer teaches a method of making structurally similar compounds (see ¶¶112-123) comprising:
Contacting suitable compounds comprising Ir with appropriate ligands or ligand precursors, wherein the ligand precursors are reacted with suitable Ir compounds and the carbene can be released from precursors of the carbene ligands by removing lower alcohols (see ¶112),
Wherein the ligand precursor is used is a compound of general formula (IV) (using the HNC compound of Thompson’s modified compounds; see ¶113):

    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale


wherein R1, A1 to A4 and A1’ to A4’ are CR2 to CR5 and CR2’ to CR5’, respectively,
R28 is as claimed (see ¶114),
And R13, R14, and R15 are as claimed (see ¶115).
.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Murer, et al., WO-2011073149-A1 (see §371 equivalent Molt, et al., US-20130032766-A1 for mapping), in view of Thompson, US-20060024522-A1.

Claim 1. Murer teaches an organic electronic device comprising at least one metal-carbene complex, wherein the metal is Ir (see ¶106. compounds are used in combination with a host compound in an organic light-emitting device; see ¶8):

    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale


Murer’s compound is not one of the claimed compounds, as it has no alkyl group R1, which the claims require, nor do any of the other compounds of Murer meet these limitations. However, Murer teaches other compounds where both of R3 and R4 are alkyl groups (see ¶106), and, in general, Murer’s definition for R3 and R4 overlaps with the 1 (see general formula I encompassing claimed compound and definitions for R3 and R4 @ ¶¶9-22, as well as suitable substituents @ ¶¶23-29, as well as definitions for narrower general formula encompassing claimed compound @ ¶¶59-105). Additionally, Murer teaches the claimed substitution pattern, where one of R3 and R4 is H, and the other is substituted aryl, but not the claimed substitution pattern in combination with the limitations for R1 (see ¶106). Moreover, Murer’s general formula encompasses the claimed pattern (see general formula I encompassing claimed compound and definitions for R3 and R4 @ ¶¶9-22, as well as suitable substituents @ ¶¶23-29, as well as definitions for narrower general formula encompassing claimed compound @ ¶¶59-105, as one of R3 and R4 may be H, and the other may be an alkyl group of a cycloalkyl group). As suitable groups, Murer teaches linear or branched alkyl radical optionally interrupted by at least one heteroatom, optionally bearing at least one functional group and having 1 to 20 carbon atoms, cycloalkyl radical optionally interrupted by at least one heteroatom, optionally bearing at least one functional group and having 3 to 20 carbon atoms (see ¶14). 
Thompson teaches benzimidazole metal-carbene complexes, which are similar to the diazabenzimidazole compounds, in that they are luminescent carbene metal complexes. Thompson further teaches that these metal-carbene complexes can be tuned to emit a wide variety of spectra by selection of the substituents and/or chemical groups on the ligands (see ¶¶95-96). Thompson teaches specific benzimidazole metal-carbene complexes with methyl groups on the benzene ligands (see Table 12). Thompson further teaches that, in general, for the exemplified compounds, the see ¶316). Hence, Thompson suggests that claimed R1=substituent is a suitable substitution pattern to achieve this end.
Therefore, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to choose to have claimed R1 be a linear or branched alkyl radical optionally interrupted by at least one heteroatom, optionally bearing at least one functional group and having 1 to 20 carbon atoms, cycloalkyl radical optionally interrupted by at least one heteroatom, optionally bearing at least one functional group and having 3 to 20 carbon atoms, as suggested by Thompson for the benzimidazole compounds, in order to allow tuning of the emission color by changing the relative electron-withdrawing and electron-donating nature of the substituents and/or the fused diazabenzimidazole ring.
Additionally and/or alternatively, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to choose to have claimed R1 be a linear or branched alkyl radical optionally interrupted by at least one heteroatom, optionally bearing at least one functional group and having 1 to 20 carbon atoms, cycloalkyl radical optionally interrupted by at least one heteroatom, optionally bearing at least one functional group and having 3 to 20 carbon atoms, as suggested by Thompson for the benzimidazole compounds, in order to allow tuning of the emission 
This suggests the following compounds, which are metal-carbene complexes wherein the metal is Ir, having three bidentate ligands of formula (I) and (I’)

    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale


Wherein linear or branched alkyl radical optionally interrupted by at least one heteroatom, optionally bearing at least one functional group and having 1 to 20 carbon atoms, cycloalkyl radical optionally interrupted by at least one heteroatom, optionally bearing at least one functional group and having 3 to 20 carbon atoms,
A1 to A4 and A1’ to A4’ are CR2 to CR5 and CR2’ to CR5’, respectively,
R2 to R5 and R2’ to R5’ are each hydrogen,
And ~ is the bonding site to the metal,
And provided that R1 does not represented methyl, ethyl, isopropyl, tert-butyl, or 2,2-dimethylpropyl groups (while the examiner maintains that these are obvious, the teaching of an alkyl group in general suggests alkyl groups beyond those specifically exemplified).
Modified Murer does not explicitly teach the metal-carbene complex emits light in the blue region of the visible electromagnetic spectrum; however, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. See MPEP §2112.01. Hence, the proposed compounds are presumed to emit light in the blue region of the visible electromagnetic spectrum. Additionally, the base compounds emit in the blue region (see Example 1 @ ¶341), and other compounds having similar motifs also emit in the blue region (see other Examples).

Claims 2-18 are rejected similarly as above, as the claimed compounds / modified compounds are substantially identical to the ones over Thompson in view of Wu, but with slightly different R1 scope.

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Both Thompson and Wu at least suggest arylalkyl/aralkyl are suitable substituents for the claimed compounds (see Thompsons definition for R12 @ ¶138, and corresponding general formula which has R12 substituted on benzimidazole ring @ ¶146; see Wu’s definition for R2 @ ¶16).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM E MCCLAIN whose telephone number is (303)297-4253. The examiner can normally be reached M-F 8:30-4:30 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM E MCCLAIN/Primary Examiner, Art Unit 1721